
	

113 S1240 IS: Nuclear Waste Administration Act of 2013
U.S. Senate
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1240
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mr. Wyden (for himself,
			 Ms. Murkowski, Mrs. Feinstein, and Mr.
			 Alexander) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To establish a new organization to manage nuclear waste,
		  provide a consensual process for siting nuclear waste facilities, ensure
		  adequate funding for managing nuclear waste, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited as the Nuclear Waste Administration Act of
			 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Findings, purposes, and definitions
					Sec. 101. Findings.
					Sec. 102. Purposes.
					Sec. 103. Definitions.
					TITLE II—Nuclear Waste Administration
					Sec. 201. Establishment.
					Sec. 202. Principal officers.
					Sec. 203. Other officers.
					Sec. 204. Inspector General.
					Sec. 205. Nuclear Waste Oversight Board.
					Sec. 206. Conforming amendments.
					TITLE III—Functions
					Sec. 301. Transfer of functions.
					Sec. 302. Transfer of contracts.
					Sec. 303. Nuclear waste facilities.
					Sec. 304. Siting nuclear waste facilities.
					Sec. 305. Storage facilities.
					Sec. 306. Repositories.
					Sec. 307. Licensing nuclear waste facilities.
					Sec. 308. Defense waste.
					Sec. 309. Transportation.
					TITLE IV—Funding and legal proceedings
					Sec. 401. Working Capital Fund.
					Sec. 402. Nuclear Waste Fund.
					Sec. 403. Full cost recovery.
					Sec. 404. Judicial review.
					Sec. 405. Litigation authority.
					Sec. 406. Liabilities.
					TITLE V—Administrative and savings provisions
					Sec. 501. Administrative powers of Administrator.
					Sec. 502. Personnel.
					Sec. 503. Offices.
					Sec. 504. Mission plan.
					Sec. 505. Annual reports.
					Sec. 506. Savings provisions; terminations.
					Sec. 507. Technical assistance in the field of spent fuel
				storage and disposal.
					Sec. 508. Nuclear Waste Technical Review Board.
					Sec. 509. Repeal of volume limitation.
				
			IFindings,
			 purposes, and definitions
			101.FindingsCongress finds that—
				(1)the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10101 et seq.)—
					(A)made the Federal
			 Government responsible for providing for the permanent disposal of nuclear
			 waste;
					(B)vested the
			 responsibility for siting, constructing, and operating a permanent geologic
			 repository for the disposal of nuclear waste in the Secretary of Energy;
			 and
					(C)required the
			 Secretary to enter into binding contracts with the generators and owners of
			 nuclear waste pursuant to which the Secretary is obligated to have begun
			 disposing of the nuclear waste in a repository not later than January 31,
			 1998;
					(2)in 1987, Congress
			 designated the Yucca Mountain site as the site for the repository and precluded
			 consideration of other sites;
				(3)in 2002, the
			 Secretary found the Yucca Mountain site to be suitable for the development of
			 the repository, the President recommended the site to Congress, and Congress
			 enacted a joint resolution approving the Yucca Mountain site for the
			 repository;
				(4)in 2008, the
			 Secretary applied to the Nuclear Regulatory Commission for a license to
			 construct a repository at the Yucca Mountain site;
				(5)in 2009, the
			 Secretary found the Yucca Mountain site to be unworkable and abandoned efforts
			 to construct a repository;
				(6)in 2010, the
			 Secretary, at the request of the President, established the Blue Ribbon
			 Commission on America’s Nuclear Future to conduct a comprehensive review of the
			 nuclear waste management policies of the United States and recommend a new
			 strategy for managing the nuclear waste of the United States; and
				(7)the Blue Ribbon
			 Commission has recommended that Congress establish a new nuclear waste
			 management organization and adopt a new consensual approach to siting nuclear
			 waste management facilities.
				102.PurposesThe purposes of this Act are—
				(1)to establish a
			 new nuclear waste management organization;
				(2)to transfer to
			 the new organization the functions of the Secretary relating to the siting,
			 licensing, construction, and operation of nuclear waste management
			 facilities;
				(3)to establish a
			 new consensual process for the siting of nuclear waste management
			 facilities;
				(4)to provide for
			 centralized storage of nuclear waste pending completion of a repository;
			 and
				(5)to ensure
			 that—
					(A)the generators
			 and owners of nuclear waste pay the full cost of the program; and
					(B)funds collected
			 for the program are used for that purpose.
					103.DefinitionsIn this Act:
				(1)AdministrationThe
			 term Administration means the Nuclear Waste Administration
			 established by section 201.
				(2)AdministratorThe
			 term Administrator means the Administrator of the
			 Administration.
				(3)Affected Indian
			 tribeThe term affected Indian tribe means any
			 Indian tribe—
					(A)within the
			 reservation boundaries of which a repository or storage facility is proposed to
			 be located; or
					(B)that has
			 federally defined possessory or usage rights to other land outside of the
			 reservation boundaries that—
						(i)arise out of a
			 congressionally ratified treaty; and
						(ii)the Secretary of
			 the Interior finds, on petition of an appropriate governmental official of the
			 Indian tribe, may be substantially and adversely affected by the repository or
			 storage facility.
						(4)Affected unit
			 of general local government
					(A)In
			 generalThe term affected unit of general local
			 government means the unit of general local government that has
			 jurisdiction over the site of a repository or storage facility.
					(B)InclusionThe
			 term affected unit of general local government may include, at the
			 discretion of the Administrator, units of general local government that are
			 contiguous with the unit that has jurisdiction over the site of a repository or
			 storage facility.
					(5)Civilian
			 nuclear power reactorThe term civilian nuclear power
			 reactor has the meaning given the term in section 2 of the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10101).
				(6)CommissionThe
			 term Commission means the Nuclear Regulatory Commission.
				(7)Compliance
			 agreementThe term compliance agreement means a
			 legally enforceable agreement between the Secretary and a Federal or State
			 agency requiring the removal of defense waste from a Department of Energy
			 facility.
				(8)Contract
			 holderThe term contract holder means any person
			 who—
					(A)generates or
			 holds title to nuclear waste generated at a civilian nuclear power reactor;
			 and
					(B)has entered into
			 a contract for the disposal of nuclear waste under section 302(a) of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(a)) or this Act.
					(9)Defense
			 wasteThe term defense waste means nuclear waste
			 generated by an atomic energy defense activity (as defined in section 2 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101)).
				(10)DisposalThe
			 term disposal has the meaning given the term in section 2 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).
				(11)Emergency
			 delivery
					(A)In
			 generalThe term emergency delivery means nuclear
			 waste accepted by the Administrator for storage prior to the date provided in
			 the contractual delivery commitment schedule pursuant to article V.D. of the
			 standard contract for disposal of nuclear waste codified in section 961.11 of
			 title 10, Code of Federal Regulations.
					(B)InclusionThe
			 term emergency delivery may include, at the discretion of the
			 Administrator, defense waste that is required to be removed from a Department
			 of Energy facility—
						(i)pursuant to a
			 compliance agreement; or
						(ii)to
			 eliminate an imminent and serious threat to the health and safety of the public
			 or the common defense and security.
						(12)High-level
			 radioactive wasteThe term high-level radioactive
			 waste has the meaning given the term in section 2 of the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10101).
				(13)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10101).
				(14)Mission
			 planThe term mission plan means the comprehensive
			 report required under section 504.
				(15)Nonpriority
			 wasteThe term nonpriority waste means nuclear waste
			 that does not qualify as priority waste.
				(16)Nuclear
			 wasteThe term nuclear waste means—
					(A)spent nuclear
			 fuel; and
					(B)high-level
			 radioactive waste.
					(17)Nuclear waste
			 activitiesThe term nuclear waste activities has the
			 meaning given the term in section 11 of the Atomic Energy Act of 1954 (42
			 U.S.C. 2014).
				(18)Nuclear waste
			 facilityThe term nuclear waste facility
			 means—
					(A)a repository;
			 and
					(B)a storage
			 facility.
					(19)Nuclear Waste
			 FundThe term Nuclear Waste Fund means the separate
			 fund in the Treasury established by section 302(c) of the Nuclear Waste Policy
			 Act of 1982 (42 U.S.C. 10222(c)).
				(20)Oversight
			 BoardThe term Oversight Board means the Nuclear
			 Waste Oversight Board established by section 205.
				(21)Pilot
			 facilityThe term pilot facility means the storage
			 facility for priority waste authorized by section 303(1).
				(22)Priority
			 wasteThe term priority waste means—
					(A)any emergency
			 delivery; and
					(B)spent nuclear
			 fuel removed from a civilian nuclear power reactor that has been permanently
			 shut down.
					(23)Public
			 liabilityThe term public liability has the meaning
			 given the term in section 11 of the Atomic Energy Act of 1954 (42 U.S.C.
			 2014).
				(24)RepositoryThe
			 term repository has the meaning given the term in section 2 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).
				(25)ReservationThe
			 term reservation has the meaning given the term in section 2 of
			 the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).
				(26)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(27)Site
			 characterization
					(A)In
			 generalThe term site characterization means the
			 site-specific activities that the Administrator determines necessary to support
			 an application to the Commission for a license to construct a repository or
			 storage facility under section 305(c).
					(B)Repository site
			 characterizationIn the case of a site for a repository, the term
			 site characterization may include borings, surface excavations,
			 excavations of exploratory shafts, limited subsurface lateral excavations and
			 borings, and in situ testing needed to evaluate the suitability of a candidate
			 site for the location of a repository.
					(C)Storage site
			 characterizationIn the case of a site for an above-ground
			 storage facility, the term site characterization does not include
			 subsurface borings and excavations that the Administrator determines are
			 uniquely associated with underground disposal and unnecessary to evaluate the
			 suitability of a candidate site for the location of an above-ground storage
			 facility.
					(D)Preliminary
			 activitiesThe term site characterization does not
			 include preliminary borings and geophysical testing needed to assess whether
			 site characterization should be undertaken.
					(28)Spent nuclear
			 fuelThe term spent nuclear fuel has the meaning
			 given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10101).
				(29)StorageThe
			 term storage means the temporary retention of nuclear waste
			 pending the disposal of the nuclear waste in a repository.
				(30)Storage
			 facilityThe term storage facility means a facility
			 for the consolidated storage of nuclear waste from multiple contract holders or
			 the Secretary pending the disposal of the spent nuclear fuel in a
			 repository.
				(31)Unit of
			 general local governmentThe term unit of general local
			 government has the meaning given the term in section 2 of the Nuclear
			 Waste Policy Act of 1982 (42 U.S.C. 10101).
				(32)Working
			 Capital FundThe term Working Capital Fund means the
			 Nuclear Waste Administration Working Capital Fund established by section
			 401.
				IINuclear Waste
			 Administration
			201.Establishment
				(a)EstablishmentThere
			 is established an independent agency in the executive branch to be known as the
			 Nuclear Waste Administration.
				(b)PurposeThe
			 purposes of the Administration are—
					(1)to discharge the
			 responsibility of the Federal Government to provide for the permanent disposal
			 of nuclear waste;
					(2)to protect the
			 public health and safety and the environment in discharging the responsibility
			 under paragraph (1); and
					(3)to ensure that
			 the costs of activities under paragraph (1) are borne by the persons
			 responsible for generating the nuclear waste.
					202.Principal
			 officers
				(a)Administrator
					(1)AppointmentThere
			 shall be at the head of the Administration a Nuclear Waste Administrator, who
			 shall be appointed by the President, by and with the advice and consent of the
			 Senate, from among persons who are, by reason of education, experience, and
			 attainments, exceptionally well qualified to perform the duties of the
			 Administrator.
					(2)TermThe
			 term of service of the Administrator shall be 6 years.
					(3)ReappointmentAn
			 Administrator may serve more than 1 term.
					(4)Functions and
			 powersThe functions and powers of the Administration shall be
			 vested in and exercised by the Administrator.
					(5)Supervision and
			 directionThe Administration shall be administrated under the
			 supervision and direction of the Administrator, who shall be responsible for
			 the efficient and coordinated management of the Administration.
					(6)DelegationThe
			 Administrator may, from time to time and to the extent permitted by law,
			 delegate such functions of the Administrator as the Administrator determines to
			 be appropriate.
					(7)CompensationThe
			 President shall fix the total annual compensation of the Administrator in an
			 amount that—
						(A)is sufficient to
			 recruit and retain a person of demonstrated ability and achievement in managing
			 large corporate or governmental organizations; and
						(B)does not exceed
			 the total annual compensation paid to the Chief Executive Officer of the
			 Tennessee Valley Authority.
						(b)Deputy
			 administrator
					(1)AppointmentThere
			 shall be in the Administration a Deputy Administrator, who shall be appointed
			 by the President, by and with the advice and consent of the Senate, from among
			 persons who are, by reason of education, experience, and attainments,
			 exceptionally well qualified to perform the duties of the Deputy
			 Administrator.
					(2)TermThe
			 term of service of the Deputy Administrator shall be 6 years.
					(3)ReappointmentA
			 Deputy Administrator may serve more than 1 term.
					(4)DutiesThe
			 Deputy Administrator shall—
						(A)perform such
			 functions as the Administrator shall from time to time assign or delegate;
			 and
						(B)act as the
			 Administrator during the absence or disability of the Administrator or in the
			 event of a vacancy in the office of the Administrator.
						(5)CompensationThe
			 President shall fix the total annual compensation of the Deputy Administrator
			 in an amount that—
						(A)is sufficient to
			 recruit and retain a person of demonstrated ability and achievement in managing
			 large corporate or governmental organizations; and
						(B)does not exceed
			 the total annual compensation paid to the Administrator.
						203.Other
			 officers
				(a)EstablishmentThere
			 shall be in the Administration—
					(1)a General
			 Counsel;
					(2)a Chief Financial
			 Officer, who shall be appointed from among individuals who possess demonstrated
			 ability in general management of, and knowledge of and extensive practical
			 experience in, financial management practices in large governmental or business
			 entities; and
					(3)not more than 3
			 Assistant Administrators, who shall perform such functions as the Administrator
			 shall specify from time to time.
					(b)AppointmentOfficers
			 appointed under this section shall—
					(1)be appointed by
			 the Administrator;
					(2)be considered
			 career appointees; and
					(3)be subject to
			 section 161 d. of the Atomic Energy Act of 1954 (42 U.S.C. 2201(d)).
					(c)Order of
			 successionThe Administrator may designate the order in which the
			 officers appointed pursuant to this section shall act for, and perform the
			 functions of, the Administrator during the absence or disability of the
			 Administrator and the Deputy Administrator or in the event of vacancies in the
			 offices of the Administrator and the Deputy Administrator.
				204.Inspector
			 GeneralThere shall be in the
			 Administration an Inspector General, who shall be appointed by the President,
			 by and with the advice and consent of the Senate, in accordance with section 3
			 of the Inspector General Act of 1978 (5 U.S.C. App.).
			205.Nuclear Waste
			 Oversight Board
				(a)EstablishmentThere
			 is established an independent establishment in the executive branch, to be
			 known as the Nuclear Waste Oversight Board—
					(1)to
			 oversee—
						(A)the receipt,
			 disbursement, and use of funds in the Working Capital Fund and the Nuclear
			 Waste Fund;
						(B)the adequacy of
			 the fees collected under section 302(a) of the Nuclear Waste Policy Act of 1982
			 (42 U.S.C. 10222(a)) to ensure the full recovery of the costs incurred by the
			 Federal Government in carrying out activities under this Act and the Nuclear
			 Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.); and
						(C)the performance
			 of the Administrator in—
							(i)fulfilling
			 contracts with contract holders; and
							(ii)complying with
			 the mission plan; and
							(2)to review the
			 annual management reports and financial statements submitted by the
			 Administrator under section 505.
					(b)MembersThe
			 Oversight Board shall be composed of 5 members appointed by the President, by
			 and with the advice and consent of the Senate, from among prominent United
			 States citizens of integrity and reputation who, based on the training,
			 experience, and attainments of the individuals, are exceptionally well
			 qualified to evaluate and oversee the administration of this Act.
				(c)Political
			 affiliationNot more than 3 members of the Oversight Board may be
			 members of the same political party.
				(d)Terms
					(1)In
			 generalExcept as provided in paragraphs (2) and (3), each member
			 shall serve a term of 5 years.
					(2)Initial
			 terms
						(A)Starting
			 dateThe term of the first 5 members appointed to the Oversight
			 Board shall be treated as having started on the first July 1 after the date of
			 enactment of this Act.
						(B)Staggered
			 termOf the 5 members first appointed to the Board under
			 subparagraph (A)—
							(i)1
			 shall be appointed for a term of 1 year;
							(ii)1
			 shall be appointed for a term of 2 years;
							(iii)1
			 shall be appointed for a term of 3 years;
							(iv)1
			 shall be appointed for a term of 4 years; and
							(v)1
			 shall be appointed for a term of 5 years.
							(3)Extension of
			 term
						(A)In
			 generalSubject to subparagraph (B), a member of the Oversight
			 Board may continue to serve after the expiration of the term of the member
			 until a successor is appointed, has been confirmed, and has taken the oath of
			 office.
						(B)LimitationNo
			 member of the Oversight Board may serve beyond the end of the session of the
			 Congress in which the term of the member expires.
						(4)VacanciesA
			 member of the Oversight Board appointed to fill a vacancy occurring before the
			 expiration of the term for which the predecessor of the member was appointed
			 shall be appointed only for the remainder of the term of the
			 predecessor.
					(5)ReappointmentA
			 member of the Oversight Board may be reappointed for an additional term by the
			 President, by and with the advice and consent of the Senate.
					(e)RemovalThe
			 President may remove any member of the Oversight Board for inefficiency,
			 neglect of duty, or malfeasance in office.
				(f)ChairThe
			 President shall designate 1 member of the Oversight Board as Chair of the
			 Oversight Board.
				(g)Acting
			 chairThe Chair designated under subsection (f) may from time to
			 time designate any other member of the Oversight Board to act in the place and
			 stead of the Chair during the absence.
				(h)Quorum3
			 members of the Oversight Board shall constitute a quorum for the purpose of
			 doing business.
				(i)Equal
			 responsibility and authorityEach member of the Oversight Board,
			 including the Chair, shall have—
					(1)equal
			 responsibility and authority in all decisions and actions of the Oversight
			 Board;
					(2)full access to
			 all information relating to the performance of the duties and responsibilities
			 of the member; and
					(3)1 vote.
					(j)Conflict of
			 interestNo member of the Oversight Board shall—
					(1)be employed by
			 the Administration or the Department of Energy; or
					(2)have a financial
			 interest in (including an employment relationship with) any contract holder or
			 contractor of the Administration.
					(k)Compensation
					(1)In
			 generalEach member of the Oversight Board shall be paid at the
			 rate of pay payable for level III of the Executive Schedule in subchapter II of
			 chapter 53 of title 5, United States Code, for each day (including travel time)
			 the member is engaged in the work of the Oversight Board.
					(2)Travel
			 expensesEach member of the Oversight Board may receive travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 sections 5702 and 5703 of title 5, United States Code.
					(l)MeetingsThe
			 Oversight Board shall meet at least once every 90 days.
				(m)FunctionsThe
			 Oversight Board shall—
					(1)review, on an
			 ongoing basis—
						(A)the progress made
			 by the Administrator in siting, constructing, and operating nuclear waste
			 facilities under this Act;
						(B)the use of funds
			 made available to the Administrator under this Act;
						(C)whether the fees
			 collected from contract holders are sufficient to ensure full cost recovery or
			 require adjustment; and
						(D)the liability of
			 the United States to contract holders;
						(2)identify any
			 problems that may impede the implementation of this Act; and
					(3)recommend to the
			 Administrator, the President, or Congress, as appropriate, any actions that may
			 be needed to ensure the implementation of this Act.
					(n)ReportsThe
			 Oversight Board shall report the findings, conclusions, and recommendations of
			 the Oversight Board to the Administrator, the President, and Congress not less
			 than once per year.
				(o)Response by the
			 administratorNot later than 45 days after the date on which the
			 Oversight Board submits a report to the Administrator under subsection (n), the
			 Administrator shall transmit to the Oversight Board, in writing—
					(1)a statement of
			 whether the Administrator accepts or rejects, in whole or in part, the
			 recommendations submitted by the Oversight Board;
					(2)a description of
			 the actions taken in response to the recommendations (or an explanation of the
			 reasons for not acting on the recommendations); and
					(3)the views of the
			 Administrator on the recommendations.
					(p)Public
			 availabilityThe Administrator shall make all reports under
			 subsection (n) and all responses from the Administrator under subsection (o)
			 available to the public.
				(q)Executive
			 SecretaryThe Oversight Board shall appoint and fix the
			 compensation of an Executive Secretary, who shall—
					(1)assemble and
			 maintain the reports, records, and other papers of the Oversight Board;
			 and
					(2)perform such
			 functions as the Oversight Board shall from time to time assign or delegate to
			 the Executive Secretary.
					(r)Additional
			 staff
					(1)AppointmentThe
			 Oversight Board may appoint and fix the compensation of such additional
			 clerical and professional staff as may be necessary to discharge the
			 responsibilities of the Oversight Board.
					(2)LimitationThe
			 Oversight Board may appoint not more than 10 clerical or professional staff
			 members under this subsection.
					(3)Supervision and
			 directionThe clerical and professional staff of the Oversight
			 Board shall be under the supervision and direction of the Executive
			 Secretary.
					(s)Staff
			 compensation
					(1)Clerical
			 staffClerical staff shall be appointed subject to the provisions
			 of title 5, United States Code, governing appointments in the competitive
			 service, and shall be paid in accordance with the provisions of chapter 51 and
			 subchapter III of chapter 53 of such title relating to classification and
			 General Schedule rates.
					(2)Professional
			 staffProfessional staff members may be appointed without regard
			 to the provisions of title 5, United States Code, governing appointments in the
			 competitive service, and may be paid without regard to the provisions of
			 chapter 51 and subchapter III of chapter 53 of that title relating to
			 classification and General Schedule pay rates, except that no individual so
			 appointed may receive pay in excess of the maximum rate of pay under the
			 General Schedule.
					(t)Access to
			 information
					(1)Duty to
			 informThe Administrator shall keep the Oversight Board fully and
			 currently informed on all of the activities of the Administration.
					(2)Production of
			 documentsThe Administrator shall provide the Oversight Board
			 with any records, files, papers, data, or information requested by the
			 Oversight Board.
					(u)Support
			 servicesTo the extent permitted by law and requested by the
			 Oversight Board, the Administrator of General Services shall provide the
			 Oversight Board with necessary administrative services, facilities, and support
			 on a reimbursable basis.
				(v)Health, safety,
			 and environmental regulationNothing in this section gives the
			 Oversight Board jurisdiction to regulate the activities of the Administration
			 to protect the health and safety of the public or the environment.
				(w)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Oversight Board from amounts in the Nuclear Waste Fund such sums as are
			 necessary to carry out this section.
				206.Conforming
			 amendments
				(a)Section 901(b)(2)
			 of title 31, United States Code, is amended by adding at the end the
			 following:
					
						(R)The Nuclear Waste
				Administration.
						.
				(b)Section 12 of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended—
					(1)in paragraph (1),
			 by inserting the Nuclear Waste Administration; after
			 Export-Import Bank;; and
					(2)in paragraph (2),
			 by inserting the Nuclear Waste Administration, after
			 Export-Import Bank,.
					IIIFunctions
			301.Transfer of
			 functionsThere are
			 transferred to and vested in the Administrator all functions vested in the
			 Secretary by the Nuclear Waste Policy Act of
			 1982 (42 U.S.C. 10101 et seq.) relating to—
				(1)the construction
			 and operation of a repository;
				(2)entering into and
			 performing contracts for the disposal of nuclear waste under section 302 of
			 that Act (42 U.S.C. 10222);
				(3)the collection,
			 adjustment, deposition, and use of fees to offset expenditures for the
			 management of nuclear waste; and
				(4)the issuance of
			 obligations under section 302(e)(5) of the Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10222(e)(5)).
				302.Transfer of
			 contractsEach contract for
			 the disposal of nuclear waste entered into by the Secretary before the date of
			 enactment of this Act shall continue in effect according to the terms of the
			 contract with the Administrator substituted for the Secretary.
			303.Nuclear waste
			 facilitiesThe Administrator
			 shall site, construct, and operate—
				(1)a pilot facility
			 for the storage of priority waste;
				(2)1 or more
			 additional storage facilities for the storage of nonpriority nuclear waste;
			 and
				(3)1 or more
			 repositories for the permanent disposal of nuclear waste.
				304.Siting nuclear
			 waste facilitiesIn siting
			 nuclear waste facilities under this Act or performing any function transferred
			 under section 301(1), the Administrator shall employ a process that—
				(1)allows affected
			 communities to decide whether, and on what terms, the affected communities will
			 host a nuclear waste facility;
				(2)is open to the
			 public and allows interested persons to be heard in a meaningful way;
				(3)is flexible and
			 allows decisions to be reviewed and modified in response to new information or
			 new technical, social, or political developments; and
				(4)is based on sound
			 science and meets public health, safety, and environmental standards.
				305.Storage
			 facilities
				(a)Establishment
			 of storage facility programThe Administrator shall establish a
			 storage program to license, construct, and operate through 1 or more
			 non-Federal sector partners, 1 or more government or non-federally owned
			 storage facilities to provide interim storage, as needed, for spent nuclear
			 fuel and high-level radioactive waste.
				(b)Pilot program
			 for the storage of priority waste
					(1)Request for
			 proposals
						(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall issue a request for proposals for cooperative
			 agreements for a pilot program for the storage of priority waste—
							(i)to
			 obtain any license from the Nuclear Regulatory Commission and any other Federal
			 or State entity that is necessary for the construction of 1 or more storage
			 facilities;
							(ii)to
			 demonstrate the safe transportation of spent nuclear fuel and high-level
			 radioactive waste, as applicable; and
							(iii)to demonstrate
			 the safe storage of spent nuclear and high-level radioactive waste, as
			 applicable, at the 1 or more storage facilities, pending the construction and
			 operation of deep geologic disposal capacity for the permanent disposal of the
			 spent nuclear fuel or high-level radioactive waste.
							(B)Guidelines
							(i)In
			 generalThe request for proposals under subparagraph (A) shall
			 include general guidelines for the consideration of storage facilities
			 consistent with each requirement of section 112(a) of the Nuclear Waste Policy
			 Act of 1982 (42 U.S.C. 10132(a)), that the Administrator determines to be
			 applicable to above-ground storage.
							(ii)RevisionsThe
			 Administrator may revise the general guidelines from time to time, consistent
			 with this section.
							(2)Reviews of
			 Proposals
						(A)In
			 generalThe Administrator shall review each proposal submitted
			 under paragraph (1) to evaluate—
							(i)the
			 extent to which the applicable States, affected units of general local
			 government, and affected Indian tribes support the proposal;
							(ii)the likelihood
			 that the proposed site is suitable for site characterization under the
			 guidelines under paragraph (1)(B);
							(iii)a
			 reasonable comparative evaluation of the proposed site and other proposed
			 sites;
							(iv)the extent to
			 which nuclear wastes are, or are planned to be, stored or disposed of within
			 the State;
							(v)the
			 extent to which each proposal would—
								(I)enhance the
			 reliability and flexibility of the system for the disposal of nuclear waste,
			 including co-location with a proposed permanent geological repository;
			 and
								(II)minimize the
			 impacts of transportation and handling of nuclear waste;
								(vi)potential
			 conflicts with—
								(I)a compliance
			 agreement requiring removal of nuclear waste from a site; or
								(II)a statutory
			 prohibition on the storage or disposal of nuclear waste at a site; and
								(vii)any other
			 criteria, including criteria relating to technical or safety specifications,
			 that the Administrator determines to be appropriate.
							(B)Preference for
			 co-located repository and storage facilityIn reviewing proposals
			 submitted under paragraph (1), the Administrator shall give preference to sites
			 proposed to be co-located with—
							(i)additional
			 storage facilities for nonpriority waste; or
							(ii)a
			 repository.
							(3)Site
			 characterization
						(A)Determination
			 of suitabilityAfter conducting a review under paragraph (2) and
			 any additional site investigation that the Administrator determines to be
			 appropriate, the Administrator shall determine whether the site is suitable for
			 site characterization.
						(B)Selection of
			 site for characterizationFrom the sites determined to be
			 suitable for site characterization under subparagraph (A), the Administrator
			 shall select at least 1 site for site characterization, giving priority to
			 sites that have been proposed to be co-located with a permanent geological
			 repository, after—
							(i)holding public
			 hearings in the vicinity of each site and at least 1 other location within the
			 State in which the site is located; and
							(ii)notifying
			 Congress.
							(C)Cooperative
			 agreementOn selection of a site for characterization under
			 subparagraph (B), the Administrator may enter into a cooperative agreement,
			 subject to section 401(e), with the State, affected units of general local
			 government, and affected Indian tribes, as applicable, that includes—
							(i)terms of
			 financial and technical assistance to enable each applicable unit of government
			 to monitor, review, evaluate, comment on, obtain information on, make
			 recommendations on, and mitigate any impacts from, site characterization
			 activities; and
							(ii)any other term
			 that the Administrator determines to be appropriate.
							(4)Site
			 selection
						(A)In
			 generalSubject to subparagraphs (B) and (C), on completion of
			 site characterization activities, the Administrator shall—
							(i)make a final
			 determination for each site of whether the site is suitable for development as
			 a storage facility; and
							(ii)select 1 or more
			 suitable sites for storage facilities.
							(B)Consent-Based
			 ApprovalBefore selecting a site for developing a storage
			 facility, the Administrator shall enter into a consent agreement, subject to
			 section 401(e), to host the facility with—
							(i)the
			 Governor or other authorized official of the State in which the site is
			 proposed to be located;
							(ii)each affected
			 unit of general local government; and
							(iii)any affected
			 Indian tribe.
							(C)Binding
			 effectThe consent agreement—
							(i)shall be binding
			 on the parties, subject to section 401(e); and
							(ii)shall not be
			 amended or revoked except by mutual agreement of the parties.
							(5)Submission of
			 program planNot less than 30 days before selecting a site for
			 development of a storage facility under paragraph (4), the Administrator shall
			 submit to Congress a program plan that includes—
						(A)a list of the 1
			 or more sites the Administrator proposes to select for a storage
			 facility;
						(B)an estimate of
			 the cost of licensing, constructing, and operating each storage facility,
			 including the transportation costs, on an annual basis, over the expected
			 lifetime of the storage facility;
						(C)a schedule
			 for—
							(i)obtaining from
			 the Nuclear Regulatory Commission any license necessary to construct and
			 operate the storage facility;
							(ii)constructing the
			 storage facility;
							(iii)transporting
			 spent fuel to the storage facility; and
							(iv)removing the
			 spent fuel from, and decommissioning of, the storage facility;
							(D)an estimate of
			 the cost of any financial assistance, compensation, or incentives proposed to
			 be paid to the host State, Indian tribe, or unit of local government;
						(E)an estimate of
			 any future reductions in the damages expected to be paid by the United States
			 for the delay of the Department of Energy in accepting spent fuel expected to
			 result from the storage facilities developed under this section; and
						(F)recommendations
			 for any additional legislation needed to authorize and implement the
			 program.
						(6)Submission of
			 license applicationOn selection of a site under paragraph (4),
			 the applicant (in the case of a non-Federal facility) or the Administrator (in
			 the case of a federally owned facility) shall submit to the Commission an
			 application for a construction authorization for the storage facility.
					(c)Additional
			 storage facilities for nonpriority waste
					(1)In
			 generalThe Administrator shall seek to ensure that efforts to
			 site, construct, and operate a storage facility for nonpriority waste are
			 accompanied by parallel efforts to site, construct, and operate 1 or more
			 repositories.
					(2)Storage
			 facilities for nonpriority wasteExcept as provided in paragraphs
			 (3) and (4), the Administrator may issue requests for proposals and select
			 sites for site characterization for 1 or more additional storage facility for
			 nonpriority waste as the Administrator determines to be necessary—
						(A)subject to the
			 terms and conditions of this section; and
						(B)in accordance
			 with the mission plan developed under section 504.
						(3)First 10
			 yearsDuring the 10-year period following the date of enactment
			 of this Act, the Administrator may not issue an additional request for
			 proposals or select a site for site characterization for an additional storage
			 facility for nonpriority waste unless the Administrator has obligated funds for
			 activities under section 306.
					(4)After first 10
			 yearsAfter the date that is 10 years after the date of enactment
			 of this Act, the Administrator may not issue an additional request for
			 proposals or select a site for site characterization for an additional storage
			 facility for nonpriority waste until the Administrator has selected a site for
			 evaluation under section 306(b)(2).
					(5)Storage of
			 priority wasteNothing in this section precludes the
			 Administrator from storing priority waste at a storage facility for nonpriority
			 waste.
					306.Repositories
				(a)Siting
			 guidelines
					(1)IssuanceNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall issue general guidelines for the consideration of candidate sites for
			 repositories, which shall—
						(A)comply with the
			 requirements of section 112(a) of the Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10132(a)); and
						(B)require the
			 Administrator to take into account the extent to which a repository
			 would—
							(i)enhance the
			 reliability and flexibility of the system for the disposal of nuclear waste;
			 and
							(ii)minimize the
			 impacts of transportation and handling of nuclear waste.
							(2)RevisionsThe
			 Administrator may revise the guidelines in a manner consistent with this
			 subsection and section 112(a) of the Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10132(a)).
					(b)Identification
			 of candidate sites
					(1)Review of
			 potential sitesAs soon as practicable after the date of the
			 issuance of the guidelines under subsection (a), the Administrator shall
			 evaluate potential sites for a repository to determine whether the sites are
			 suitable for site characterization.
					(2)Sites eligible
			 for reviewThe Administrator shall select sites for evaluation
			 under paragraph (1) from among sites recommended by—
						(A)the Governor or
			 duly authorized official of the State in which the site is located;
						(B)the governing
			 body of the affected unit of general local government;
						(C)the governing
			 body of an Indian tribe within the reservation boundaries of which the site is
			 located; or
						(D)the
			 Administrator, after consultation with, and with the consent of—
							(i)the
			 Governor of the State in which the site is located;
							(ii)the governing
			 body of the affected unit of general local government; and
							(iii)the governing
			 body of the Indian tribe, if the site is located within the reservation of an
			 Indian tribe.
							(3)Site
			 investigationsIn evaluating a site under this subsection prior
			 to any determination of the suitability of the site for site characterization,
			 the Administrator—
						(A)shall use
			 available geophysical, geological, geochemical, hydrological, and other
			 information; and
						(B)shall not perform
			 any preliminary borings or excavations at the site unless necessary to
			 determine the suitability of the site and authorized by the landowner.
						(4)Determination
			 of suitabilityThe Administrator shall determine whether a site
			 is suitable for site characterization based on an environmental assessment of
			 the site, which shall include—
						(A)an evaluation by
			 the Administrator of whether the site is suitable for development as a
			 repository under the guidelines established under subsection (a), including a
			 safety case that provides the basis for confidence in the safety of the
			 proposed nuclear waste facility at the proposed site;
						(B)an evaluation by
			 the Administrator of the effects of site characterization activities on public
			 health and safety and the environment;
						(C)a reasonable
			 comparative evaluation of the proposed site and other proposed sites;
						(D)a description of
			 the decision process by which the site was recommended;
						(E)an assessment of
			 the regional and local impacts of locating a repository at the site, including
			 the extent to which nuclear wastes are, or are planned to be, stored or
			 disposed of within the State; and
						(F)potential
			 conflicts with—
							(i)a
			 compliance agreement requiring removal of nuclear waste from a site; or
							(ii)a
			 statutory prohibition on the storage or disposal of nuclear waste at a
			 site.
							(c)Site
			 characterization
					(1)Selection of
			 sitesFrom among the sites determined to be suitable for site
			 characterization under subsection (b), the Administrator shall select at least
			 1 site for site characterization as a repository.
					(2)Preference for
			 co-located repository and storage facilityIn selecting sites for
			 site characterization as a repository, the Administrator shall give preference
			 and priority to sites determined to be suitable for co-location of a storage
			 facility and a repository.
					(3)Public
			 hearingsBefore selecting a site for site characterization, the
			 Administrator shall hold public hearings in the vicinity of the site and at
			 least 1 other location within the State in which the site is located—
						(A)to inform the
			 public of the proposed site characterization; and
						(B)to solicit public
			 comments and recommendations with respect to the site characterization plan of
			 the Administrator.
						(4)Consultation
			 and cooperation agreement
						(A)RequirementBefore
			 selecting a site for site characterization, the Administrator shall enter into
			 a consultation and cooperation agreement, subject to section 401(e),
			 with—
							(i)the
			 Governor of the State in which the site is located;
							(ii)the governing
			 body of the affected unit of general local government; and
							(iii)the governing
			 body of any affected Indian tribe.
							(B)ContentsThe
			 consultation and cooperation agreement shall provide—
							(i)compensation to
			 the State, any affected units of local government, and any affected Indian
			 tribes for any potential economic, social, public health and safety, and
			 environmental impacts associated with site characterization; and
							(ii)financial and
			 technical assistance to enable the State, affected units of local government,
			 and affected Indian tribes to monitor, review, evaluate, comment on, obtain
			 information on, and make recommendations on site characterization
			 activities.
							(d)Final site
			 suitability determination
					(1)Determination
			 requiredOn completion of site characterization activities, the
			 Administrator shall make a final determination of whether the site is suitable
			 for development as a repository.
					(2)Basis of
			 determinationIn making a determination under paragraph (1), the
			 Administrator shall determine if—
						(A)the site is
			 scientifically and technically suitable for development as a repository, taking
			 into account—
							(i)whether the site
			 meets the siting guidelines of the Administrator; and
							(ii)whether there is
			 reasonable assurance that a repository at the site will meet—
								(I)the radiation
			 protection standards of the Administrator of the Environmental Protection
			 Agency; and
								(II)the licensing
			 standards of the Commission; and
								(B)development of a
			 repository or storage facility at the site is in the national interest.
						(3)Public
			 hearingsBefore making a final determination under paragraph (1),
			 the Administrator shall hold public hearings in the vicinity of the site and at
			 least 1 other location within the State in which the site is located to solicit
			 public comments and recommendations on the proposed determination.
					(e)Consent
			 agreements
					(1)RequirementOn
			 making a final determination of site suitability under subsection (e), but
			 before submitting a license application to the Commission under subsection (g),
			 the Administrator shall enter into a consent agreement, subject to section
			 401(e), with—
						(A)the Governor or
			 other authorized official of the State in which the site is located;
						(B)the governing
			 body of the affected unit of general local government; and
						(C)if the site is
			 located on a reservation, the governing body of the affected Indian
			 tribe.
						(2)ContentsThe
			 consent agreement shall—
						(A)contain the terms
			 and conditions on which each State, local government, and Indian tribe, as
			 applicable, consents to host the repository; and
						(B)express the
			 consent of each State, local government, and Indian tribe to host the
			 repository.
						(3)Terms and
			 conditionsThe terms and conditions under paragraph
			 (2)(A)—
						(A)shall promote the
			 economic and social well-being of the people living in the vicinity of the
			 repository; and
						(B)may
			 include—
							(i)financial
			 compensation and incentives;
							(ii)economic
			 development assistance;
							(iii)operational
			 limitations or requirements; and
							(iv)regulatory
			 oversight authority.
							(4)Binding
			 effectThe consent agreement—
						(A)shall be binding
			 on the parties, subject to section 401(e); and
						(B)shall not be
			 amended or revoked except by mutual agreement of the parties.
						(f)Submission of
			 license applicationOn determining that a site is suitable under
			 subsection (d) and ratification of a consent agreement under subsection (e),
			 the Administrator shall submit to the Commission an application for a
			 construction authorization for the repository.
				307.Licensing
			 nuclear waste facilitiesThe
			 construction and operation of a storage facility or repository under this Act
			 shall be subject to—
				(1)all applicable
			 standards for the protection of the general environment from offsite releases
			 of radioactive material;
				(2)the licensing and
			 regulatory jurisdiction of the Commission, including all applicable criteria
			 and requirements issued by the Commission under section 121(b) of the Nuclear
			 Waste Policy Act of 1982 (42 U.S.C. 10141(b)); and
				(3)the terms and
			 conditions of each consent agree entered into under section 305(b)(4) or
			 section 306(e).
				308.Defense
			 waste
				(a)Disposal and
			 storage by AdministrationThe Secretary—
					(1)shall arrange for
			 the Administrator to dispose of defense wastes in a repository developed under
			 this Act; and
					(2)may arrange for
			 the Administrator to store defense wastes in storage facilities developed under
			 this Act pending disposal in a repository.
					(b)Memorandum of
			 agreementThe arrangements shall be covered by a memorandum of
			 agreement between the Secretary and the Administrator.
				(c)CostsThe
			 portion of the cost of developing, constructing, and operating the repository
			 or storage facilities under this Act that is attributable to defense wastes
			 shall be allocated to the Federal Government and paid by the Federal Government
			 into the Working Capital Fund.
				(d)ProhibitionNo
			 defense waste may be stored or disposed of by the Administrator in any storage
			 facility or repository constructed under this Act until funds are appropriated
			 to the Working Capital Fund in an amount equal to the fees that would be paid
			 by contract holders under section 302 of the Nuclear Waste Policy Act of 1982
			 (42 U.S.C. 10222) if such nuclear waste were generated by a contract
			 holder.
				(e)Commingling
			 determination
					(1)ReevaluationNotwithstanding
			 section 8 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10107), the
			 Secretary may reevaluate the decision to commingle defense wastes with nuclear
			 waste from civilian nuclear power reactors.
					(2)NotificationNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 notify the President and the appropriate committees of Congress of whether the
			 Secretary intends to reevaluate the decision under paragraph (1) and the
			 reasons for that decision.
					(3)Separate
			 nuclear waste facilitiesIf the Secretary finds, after conducting
			 the reevaluation under paragraph (1), that the development of separate nuclear
			 waste facilities for the storage or disposal of defenses wastes is necessary or
			 appropriate for the efficient management of defenses wastes, the Administrator
			 may, with the concurrence of the President, site, construct, and operate 1 or
			 more separate nuclear waste facilities for the storage or disposal of defenses
			 wastes.
					309.Transportation
				(a)In
			 generalThe Administrator shall be responsible for transporting
			 nuclear waste—
					(1)from the site of
			 a contract holder to a storage facility or repository;
					(2)from a storage
			 facility to a repository; and
					(3)in the case of
			 defense waste, from a Department of Energy site to a repository.
					(b)Certified
			 packagesNo nuclear waste may be transported under this Act
			 except in packages—
					(1)the design of
			 which has been certified by the Commission; and
					(2)that have been
			 determined by the Commission to satisfy the quality assurance requirements of
			 the Commission.
					(c)NotificationPrior
			 to any transportation of nuclear waste under this Act, the Administrator shall
			 provide advance notification to States and Indian tribes through whose
			 jurisdiction the Administrator plans to transport the nuclear waste.
				(d)Transportation
			 assistance
					(1)Public
			 educationThe Administrator shall conduct a program to provide
			 information to the public about the transportation of nuclear waste.
					(2)TrainingThe
			 Administrator shall provide financial and technical assistance to States and
			 Indian tribes through whose jurisdiction the Administrator plans to transport
			 nuclear waste to train public safety officials and other emergency responders
			 on—
						(A)procedures
			 required for the safe, routine transportation of nuclear waste; and
						(B)procedures for
			 dealing with emergency response situations involving nuclear waste, including
			 instruction of—
							(i)government and
			 tribal officials and public safety officers in command and control
			 procedures;
							(ii)emergency
			 response personnel; and
							(iii)radiological
			 protection and emergency medical personnel.
							(3)EquipmentThe
			 Administrator shall provide monetary grants and contributions in-kind to assist
			 States and Indian tribes through whose jurisdiction the Administrator plans to
			 transport nuclear waste for the purpose of acquiring equipment for responding
			 to a transportation incident involving nuclear waste.
					(4)Transportation
			 safety programsThe Administrator shall provide in-kind,
			 financial, technical, and other appropriate assistance to States and Indian
			 tribes through whose jurisdiction the Administrator plans to transport nuclear
			 waste for transportation safety programs related to shipments of nuclear
			 waste.
					IVFunding and
			 legal proceedings
			401. Working
			 Capital Fund
				(a)EstablishmentThere
			 is established in the Treasury a separate fund, to be known as the
			 Nuclear Waste Administration Working Capital Fund, which shall be
			 separate from the Nuclear Waste Fund.
				(b)ContentsThe
			 Working Capital Fund shall consist of—
					(1)all fees paid by
			 contract holders pursuant to section 302(a) of the Nuclear Waste Policy Act of
			 1982 (42 U.S.C. 10222(a)) on or after the date of enactment of this Act, which
			 shall be paid into the Working Capital Fund—
						(A)notwithstanding
			 section 302(c)(1) of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10222(c)(1)); and
						(B)immediately on
			 the payment of the fees;
						(2)any
			 appropriations made by Congress to pay the share of the cost of the program
			 established under this Act attributable to defense wastes; and
					(3)interest paid on
			 the unexpended balance of the Working Capital Fund.
					(c)AvailabilityAll
			 funds deposited in the Working Capital Fund—
					(1)shall be
			 immediately available to the Administrator to carry out the functions of the
			 Administrator, except to the extent limited in annual authorization or
			 appropriation Acts;
					(2)shall remain
			 available until expended; and
					(3)shall not be
			 subject to apportionment under subchapter II of chapter 15 of title 31, United
			 States Code.
					(d)Use of
			 FundExcept to the extent limited in annual authorization or
			 appropriation Acts, the Administrator may make expenditures from the Working
			 Capital Fund only for purposes of carrying out functions authorized by this
			 Act.
				(e)Contract
			 authorityAny contract or agreement that authorizes an
			 expenditure or obligation exceeding an amount available in the Working Capital
			 Fund for the expenditure or obligation (including any cooperative agreement,
			 consultation, and cooperation agreement, or consent agreement under section 305
			 or 306) shall be subject to appropriation.
				(f)Performance-Based
			 fundingNo fees paid by contract holders pursuant to section
			 302(a) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(a)) shall be
			 paid into the Working Capital Fund after December 31, 2025, unless the
			 Administrator is operating a nuclear waste facility by that date.
				402. Nuclear Waste
			 Fund
				(a)Elimination of
			 legislative vetoSection 302(a)(4) of the Nuclear Waste Policy
			 Act of 1982 (42 U.S.C. 10222(a)(4)) is amended in the last sentence by striking
			 transmittal unless and all that follows through the end of the
			 sentence and inserting transmittal..
				(b)Administration
			 of the waste fundSection 302(e) of the Nuclear Waste Policy Act
			 of 1982 (42 U.S.C. 10222(e)) is amended—
					(1)by striking
			 Secretary each place it appears (except where it appears in the
			 context of the Secretary of the Treasury) and inserting
			 Administrator of the Nuclear Waste Administration; and
					(2)by striking
			 the Waste Fund each place it appears and inserting the
			 Waste Fund or the Working Capital Fund established by section 401 of the
			 Nuclear Waste Administration Act of
			 2013.
					403.Full cost
			 recoveryIn determining
			 whether insufficient or excess revenues are being collected to ensure full cost
			 recovery under section 302(a)(4) of the Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10222(a)(4)), the Administrator shall—
				(1)assume that
			 sufficient funds will be appropriated to the Nuclear Waste Fund to cover the
			 costs attributable to disposal of defense wastes; and
				(2)take into account
			 the additional costs resulting from the enactment of this Act.
				404.Judicial
			 review
				(a)Jurisdiction
					(1)Courts of
			 appealsExcept for review in the Supreme Court, a United States
			 court of appeals shall have original and exclusive jurisdiction over any civil
			 action—
						(A)for review of any
			 final decision or action of the Administrator or the Commission under this
			 Act;
						(B)alleging the
			 failure of the Administrator or the Commission to make any decision, or take
			 any action, required under this Act;
						(C)challenging the
			 constitutionality of any decision made, or action taken, under this Act;
			 or
						(D)for review of any
			 environmental assessment or environmental impact statement prepared pursuant to
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with
			 respect to any action under this Act, or alleging a failure to prepare any such
			 assessment or statement with respect to any such action.
						(2)VenueThe
			 venue of any proceeding under this section shall be in—
						(A)the judicial
			 circuit in which the petitioner involved resides or has the principal office of
			 the petitioner; or
						(B)the United States
			 Court of Appeals for the District of Columbia Circuit.
						(b)Deadline for
			 commencing action
					(1)In
			 generalExcept as provided in paragraph (2), a civil action for
			 judicial review described in subsection (a)(1) may be brought not later than
			 the date that is 180 days after the date of the decision or action or failure
			 to act involved.
					(2)No knowledge of
			 decision or actionIf a party shows that the party did not know
			 of the decision or action complained of (or of the failure to act) and that a
			 reasonable person acting under the circumstances would not have known, the
			 party may bring a civil action not later than 180 days after the date the party
			 acquired actual or constructive knowledge of the decision, action, or failure
			 to act.
					405.Litigation
			 authority
				(a)Supervision by
			 attorney generalThe litigation of the Administration shall be
			 subject to the supervision of the Attorney General pursuant to chapter 31 of
			 title 28, United States Code.
				(b)Attorneys of
			 AdministrationThe Attorney General may authorize any attorney of
			 the Administration to conduct any civil litigation of the Administration in any
			 Federal court, except the Supreme Court.
				406.Liabilities
				(a)Pending legal
			 proceedingsAny suit, cause of action, or judicial proceeding
			 commenced by or against the Secretary relating to functions or contracts
			 transferred to the Administrator by this Act shall—
					(1)not abate by
			 reason of the enactment of this Act; and
					(2)continue in
			 effect with the Administrator substituted for the Secretary.
					(b)Settlement of
			 pending litigation; contract modification
					(1)SettlementThe
			 Attorney General, in consultation with the Administrator, shall settle all
			 claims against the United States by a contract holder for the breach of a
			 contract for the disposal of nuclear waste under section 302(a) of the Nuclear
			 Waste Policy Act of 1982 (42 U.S.C. 10222(a)) as a condition precedent of an
			 agreement of the Administrator to take title to and store the nuclear waste of
			 the contract holder at a storage facility.
					(2)Contract
			 modificationThe Administrator and contract holders shall modify
			 contracts entered into under section 302(a) of the Nuclear Waste Policy Act of
			 1982 (42 U.S.C. 10222(a)) in accordance with the settlement under paragraph
			 (1).
					(c)Payment of
			 judgments and settlementsPayment of judgments and settlements in
			 cases arising from the failure of the Secretary to meet the deadline of January
			 31, 1998, to begin to dispose of nuclear waste under contracts entered into
			 under section 302(a)(1) of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10222(a)(1)) shall continue to be paid from the permanent judgment
			 appropriation established pursuant to section 1304 of title 31, United States
			 Code.
				(d)New
			 contractsNotwithstanding section 302(a)(5) of the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10222(a)(5)), the Administrator shall not enter
			 into any contract after the date of enactment of this Act that obligates the
			 Administrator to begin disposing of nuclear waste before the Commission has
			 licensed the Administrator to operate a repository or storage facility.
				(e)Nuclear
			 indemnification
					(1)Indemnification
			 agreementsFor purposes of section 170 of the Atomic Energy Act
			 of 1954 (42 U.S.C. 2210) (commonly known as the Price-Anderson
			 Act)—
						(A)any person that
			 conducts nuclear waste activities under a contract with the Administrator that
			 may involve the risk of public liability shall be treated as a contractor of
			 the Secretary; and
						(B)the Secretary
			 shall enter into an agreement of indemnification with any person described in
			 subparagraph (A).
						(2)Conforming
			 amendmentSection 11 ff. of the Atomic Energy Act of 1954 (42
			 U.S.C. 2014(ff)) is amended by inserting or the Nuclear Waste
			 Administration after Secretary of Energy.
					VAdministrative
			 and savings provisions
			501.Administrative
			 powers of AdministratorThe
			 Administrator shall have the power—
				(1)to perform the
			 functions of the Secretary transferred to the Administrator pursuant to this
			 Act;
				(2)to enter into
			 contracts with any person who generates or holds title to nuclear waste
			 generated in a civilian nuclear power reactor for the acceptance of title,
			 subsequent transportation, storage, and disposal of the nuclear waste;
				(3)to enter into and
			 perform contracts, leases, and cooperative agreements with public agencies,
			 private organizations, and persons necessary or appropriate to carry out the
			 functions of the Administrator;
				(4)to acquire, in
			 the name of the United States, real estate for the construction, operation, and
			 decommissioning of nuclear waste facilities;
				(5)to obtain from
			 the Administrator of General Services the services the Administrator of General
			 Services is authorized to provide agencies of the United States, on the same
			 basis as those services are provided to other agencies of the United
			 States;
				(6)to conduct
			 nongeneric research, development, and demonstration activities necessary or
			 appropriate to carrying out the functions of the Administrator; and
				(7)to make such
			 rules and regulations, not inconsistent with this Act, as may be necessary to
			 carry out the functions of the Administrator.
				502.Personnel
				(a)Officers and
			 employees
					(1)AppointmentIn
			 addition to the senior officers described in section 203, the Administrator may
			 appoint and fix the compensation of such officers and employees as may be
			 necessary to carry out the functions of the Administration.
					(2)CompensationExcept
			 as provided in paragraph (3), officers and employees appointed under this
			 subsection shall be appointed in accordance with the civil service laws and the
			 compensation of the officers and employees shall be fixed in accordance with
			 title 5, United States Code.
					(3)ExceptionNotwithstanding
			 paragraph (2), the Administrator may, to the extent the Administrator
			 determines necessary to discharge the responsibilities of the
			 Administrator—
						(A)appoint
			 exceptionally well qualified individuals to scientific, engineering, or other
			 critical positions without regard to the provisions of chapter 33 of title 5,
			 United States Code, governing appointments in the competitive service;
			 and
						(B)fix the basic pay
			 of any individual appointed under subparagraph (A) at a rate of not more than
			 level I of the Executive Schedule without regard to the civil service laws,
			 except that the total annual compensation of the individual shall be at a rate
			 of not more than the highest total annual compensation payable under section
			 104 of title 3, United States Code.
						(4)Merit
			 principlesThe Administrator shall ensure that the exercise of
			 the authority granted under paragraph (3) is consistent with the merit
			 principles of section 2301 of title 5, United States Code.
					(b)Experts and
			 consultantsThe Administrator may obtain the temporary or
			 intermittent services of experts or consultants as authorized by section 3109
			 of title 5, United States Code.
				(c)Advisory
			 committees
					(1)EstablishmentThe
			 Administrator may establish, in accordance with the
			 Federal Advisory Committee Act (5
			 U.S.C. App.), such advisory committees as the Administrator may consider
			 appropriate to assist in the performance of the functions of the
			 Administrator.
					(2)CompensationA
			 member of an advisory committee, other than a full-time employee of the Federal
			 Government, may be allowed travel expenses, including per diem in lieu of
			 subsistence, as authorized by section 5703 of title 5, United States Code, for
			 individuals in the Government service without pay, while attending meetings of
			 the advisory committee or otherwise serving away from the homes or regular
			 place of business of the member at the request of the Administrator.
					503.Offices
				(a)Principal
			 officeThe principal office of the Administration shall be in or
			 near the District of Columbia.
				(b)Field
			 officesThe Administrator may maintain such field offices as the
			 Administrator considers necessary to carry out the functions of the
			 Administrator.
				504.Mission
			 plan
				(a)In
			 generalThe Administrator shall prepare a mission plan, which
			 shall—
					(1)provide an
			 informational basis sufficient to permit informed decisions to be made in
			 carrying out the functions of the Administrator; and
					(2)provide
			 verifiable indicators for oversight of the performance of the
			 Administrator.
					(b)ContentsThe
			 mission plan shall include—
					(1)a description of
			 the actions the Administrator plans to take to carry out the functions of the
			 Administrator under this Act;
					(2)schedules and
			 milestones for carrying out the functions of the Administrator, which shall
			 provide for the operation of—
						(A)a pilot facility
			 not later than December 31, 2021;
						(B)a storage
			 facility for nonpriority waste not later than December 31, 2025; and
						(C)a repository not
			 later than December 31, 2048; and
						(3)an estimate of
			 the amounts that the Administration will need Congress to appropriate from the
			 Nuclear Waste Fund (in addition to amounts expected to be available from the
			 Working Capital Fund) to carry out the functions of the Nuclear Waste Fund, on
			 an annual basis.
					(c)Proposed
			 mission planNot later than 1 year after the date of enactment of
			 this Act, the Administrator shall submit a proposed mission plan for comment
			 to—
					(1)Congress;
					(2)the Oversight
			 Board;
					(3)the
			 Commission;
					(4)the Nuclear Waste
			 Technical Review Board established by section 502 of the Nuclear Waste Policy
			 Act of 1982 (42 U.S.C. 10262);
					(5)the
			 States;
					(6)affected Indian
			 tribes; and
					(7)such other
			 interested persons as the Administrator considers appropriate.
					(d)Public notice
			 and commentOn submitting the proposed mission plan for comment
			 under subsection (c), the Administrator shall—
					(1)publish a notice
			 in the Federal Register of the availability of the proposed mission plan for
			 public comment; and
					(2)provide
			 interested persons an opportunity to comment on the proposed plan.
					(e)Submission of
			 final mission planAfter consideration of the comments received,
			 the Administrator shall—
					(1)revise the
			 proposed mission plan to the extent that the Administrator considers
			 appropriate; and
					(2)submit the final
			 mission plan, along with a general statement responding to any significant
			 issues raised in the comments received on the proposed mission plan, to the
			 appropriate committees of Congress, the President, and the Oversight
			 Board.
					(f)Revision of the
			 mission planThe Administrator shall—
					(1)revise the
			 mission plan, as appropriate, to reflect major changes in the planned
			 activities, schedules, milestones, and cost estimates reported in the mission
			 plan; and
					(2)submit the
			 revised mission plan to Congress, the President, and the Oversight Board prior
			 to implementing the proposed changes.
					505.Annual
			 reports
				(a)In
			 generalThe Administrator shall annually prepare and submit to
			 Congress, the President, and the Oversight Board a comprehensive report on the
			 activities and expenditures of the Administration.
				(b)Management
			 reportThe annual report submitted under subsection (a) shall
			 include—
					(1)the annual
			 management report required under section 9106 of title 31, United States Code;
			 and
					(2)the report on any
			 audit of the financial statements of the Administration conducted under section
			 9105 of title 31, United States Code.
					506.Savings
			 provisions; terminations
				(a)Commission
			 proceedingsThis Act shall not affect any proceeding or any
			 application for any license or permit pending before the Commission on the date
			 of enactment of this Act.
				(b)Authority of
			 the secretaryThis Act shall not transfer or affect the authority
			 of the Secretary with respect to—
					(1)the maintenance,
			 treatment, packaging, and storage of defense wastes at Department of Energy
			 sites prior to delivery to, and acceptance by, the Administrator for disposal
			 in a repository;
					(2)the conduct of
			 generic research, development, and demonstration activities related to nuclear
			 waste management, including proliferation-resistant advanced fuel recycling and
			 transmutation technologies that minimize environmental and public health and
			 safety impacts; and
					(3)training and
			 workforce development programs relating to nuclear waste management.
					(c)TerminationsThe
			 authority for each function of the Secretary relating to the siting,
			 construction, and operation of repositories or storage facilities not
			 transferred to the Administrator under this Act shall terminate on the date of
			 enactment of this Act, including the authority—
					(1)to provide
			 interim storage or monitored, retrievable storage under subtitles B and C of
			 title I of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10151 et seq.);
			 and
					(2)to site or
			 construct a test and evaluation facility under title II of the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10191 et seq.).
					507.Technical
			 assistance in the field of spent fuel storage and disposal
				(a)Joint
			 noticeNot later than 90 days after the date of enactment of this
			 Act and annually for 5 succeeding years, the Secretary and the Commission shall
			 update and publish in the Federal Register the joint notice required by section
			 223(b) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10203(b)).
				(b)Informing
			 foreign governmentsAs soon as practicable after the date of the
			 publication of the annual joint notice described in subsection (a), the
			 Secretary of State shall inform the governments of nations and organizations
			 operating nuclear power plants, solicit expressions of interest, and transmit
			 any such expressions of interest to the Secretary and the Commission, as
			 provided in section 223(c) of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10203(c)).
				(c)Budget
			 requestsThe President shall include in the budget request of the
			 President for the Commission and the Department of Energy for each of fiscal
			 years 2014 through 2019 such funding requests for a program of cooperation and
			 technical assistance with nations in the fields of spent nuclear fuel storage
			 and disposal as the President determines appropriate in light of expressions of
			 interest in the cooperation and assistance.
				(d)EligibilityNotwithstanding
			 any limitation on cooperation and technical assistance to non-nuclear weapon
			 states under section 223 of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10203), the Secretary and the Commission may cooperate with and provide
			 technical assistance to nuclear weapon states, if the Secretary and the
			 Commission determine the cooperation and technical assistance is in the
			 national interest.
				508.Nuclear Waste
			 Technical Review Board
				(a)EligibilitySection
			 502(b)(3)(C)(iii)(I) of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10262(b)(3)(C)(iii)(I)) is amended by inserting or the Nuclear Waste
			 Administration after the Department of Energy.
				(b)FunctionsSection
			 503 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10263) is amended by
			 striking 1987 and inserting 1987 and the Nuclear Waste
			 Administrator.
				(c)Production of
			 documentsSection 504(b) of the Nuclear Waste Policy Act of 1982
			 (42 U.S.C. 10264(b)) is amended by striking Secretary each place
			 it appears and inserting Nuclear Waste Administrator.
				(d)ReportsSection
			 508 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10268) is amended in the
			 first sentence by striking Congress and the Secretary and
			 inserting Congress, the Nuclear Waste Administrator, and the Nuclear
			 Waste Oversight Board.
				(e)TerminationSection
			 510 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10270) is amended by
			 striking Secretary and inserting Nuclear Waste
			 Administrator.
				509.Repeal of
			 volume limitationSection
			 114(d) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10134(d)) is amended
			 by striking the second and third sentences.
			
